419 F. Supp. 1089 (1976)
Peggy J. CONNOR et al., Plaintiffs,
v.
Cliff FINCH et al., Defendants,
and
United States of America, Plaintiff-Intervenor.
Civ. A. No. 3830(A).
United States District Court, S. D. Mississippi, Jackson Division.
September 8, 1976.
*1090 Frank R. Parker and John L. Maxey, II, Jackson, Miss., for plaintiffs.
Robert E. Hauberg, U.S. Atty., Jackson, Miss., Gerald W. Jones and Michael D. Johnson, U.S. Dept. of Justice, Washington, D.C., for the United States.
A. F. Summer, Atty. Gen., of Mississippi, William A. Allain and Giles W. Bryant, Asst. Attys. Gen., Jackson, Miss., for the defendants.
Before COLEMAN, Circuit Judge, RUSSELL and COX, District Judges.
PER CURIAM:
Continuing our difficult journey toward a valid reapportionment of the Mississippi Legislature, we now apportion the State of Mississippi into 122 single member districts for the election of members of the State House of Representatives. Our partial decree of August 24, 1976 apportioning the State Senate, including its findings of fact and conclusions of law, is incorporated in and made a part of this decree.
In constructing a system of single member legislative districts, this Court is compelled to ignore the requirements of the Mississippi Constitution that each County shall have one Representative. We are compelled to abandon two 159 year old state policies: (1) multi-member legislative districts and (2) never fracturing county boundaries in the composition of legislative districts. In short, by the erection of single member legislative districts we have revolutionized Mississippi's system of legislative elections. On the other hand, we have striven to preserve county identity as far as reasonably possible, which Mahan v. Howell, 410 U.S. 315, 93 S. Ct. 979, 35 L. Ed. 2d 320 holds to be a legitimate objective. The spirit, if not the letter, of the policy behind the preservation of county boundaries and the integrity of counties as the basic unit of state government has been largely preserved. The basic fabric of Mississippi government has not been materially harmed. This has caused, or rendered unavoidable, the population variations appearing between and among the respective legislative districts. Once the voting public becomes familiar with the new system (which will take time) the best interests of the State will be promoted by single member districts. Using the foundation here established for the first time, when the results of the 1980 census are known, legislative districts may be revised with less population variances and with a negligible impact on the legislative electoral process.
Mississippi has not been allowed to elect a legislature under rules of its own making since 1963. Three quadrennial legislative elections have been held under reapportionments constructed by this Court; yet, for various reasons, none of the Court-ordered plans has ever reached a decision on the merits in the Supreme Court. The most recent effort of the Legislature to reapportion itself foundered upon objections from *1091 the Attorney General of the United States. As the Supreme Court indicated in its opinion of May 19, 1976, the time has come to put an end to this litigation. Prior experience teaches that nothing short of the course we have adopted has any real hope of ending it.
In Reynolds v. Sims, 377 U.S. 533 at 577, 84 S. Ct. 1362 at 1390, 12 L. Ed. 2d 506, the Supreme Court said that "the Equal Protection Clause requires that a State make an honest and a good faith effort to construct districts, in both houses of its legislature, as nearly of equal population as is practicable."
Consistently with the considerations advanced in our opinion of August 24, 1976, this Court has done all it can do in the way of an honest, good faith effort.
In Reynolds v. Sims, supra, the Supreme Court also said:
"A State may legitimately desire to maintain the integrity of various political subdivisions, insofar as possible, and provide for compact districts of contiguous territory in designing a legislative apportionment scheme. Valid considerations may underlie such aims. Indiscriminate districting, without any regard for political subdivision or natural or historical boundary lines, may be little more than an open invitation to partisan gerrymandering." Mahan v. Howell confirmed this principle.
In the formulation of our Court-ordered plan, literally hundreds of boundary possibilities have been considered in an effort to achieve population norms but there has been no gerrymandering.

DECREE
It is Ordered, Adjudged and Decreed that for the regular quadrennial elections of 1979, and thereafter until changed according to law, the 122 members of the Mississippi House of Representatives shall be elected from 122 districts, as follows, to-wit:


                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   1          DeSoto County:  Beat 3, Beat 4,
                              and the Precinct
                              of Hernando East                    17,802
                                                                   - 2.0
   2          DeSoto County:  Beat 1, Beat 2,
                              and the Precincts
                              of Alphaba, Lewisburg
                              West, Love,
                              Nesbit East, and
                              Pleasant Hill                       18,083
                                                                   - 0.5
   3          Marshall County:  Beats 1, 2, 3,
                                and 4                             19,226
                                                                   + 5.8



*1092
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   4          Benton County;
              Marshall County:  Beat 5;
              Lafayette County:  Beats 2 and 3                    19,235
                                                                   + 5.9
   5          Tippah County;
              Prentiss County:  Beat 2                            19,879
                                                                   + 9.4
   6             Alcorn County:  Beat 1, Beat 4,
                                 Beat 5, and the
                                 Precincts of
                                 Biggersville
                                 and Rienzi                       19,377
                                                                   + 6.6
   7             Tishomingo County:  Beats 1, 2,
                                     3, and 4
                 Alcorn County:  Beat 2, and the
                                 Precinct of South
                                 Corinth                          19,754
                                                                   + 8.7
   8             Tunica County:  Beats 1, 2, 3,
                                 and 4, plus the
                                 Armory Precinct;
                 Coahoma County:  The Precincts of
                                  Coahoma, Jonestown,
                                  Lula, and
                                  Mattson                         16,635
                                                                   - 8.5
   9             Tate County;                                     18,544
                                                                   + 2.1



*1093
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   10            Panola County:  Beats 1, 2, and
                                 5                                19,137
                                                                   + 5.3
   11            Panola County:  Beats 3 and 4;
                 Yalobusha County:  Beats 1, 2, 3,
                                    and 4                         17,302
                                                                   - 4.8
   12         Lafayette County:  Beats 1, 4, and
                                 5                                17,252
                                                                   - 5.1
   13         Union County;                                       19,096
                                                                   + 5.1
   14         Prentiss County:  Beats 1, 3, 4,
                                and 5;
              Tishomingo County:  Beat 5                          19,094
                                                                   + 5.1
   15         Coahoma County:  Beat 2;
                               Lyon Precinct in
                               Beat 1;
                               Clarksdale, Rena
                               Lara, and Bobo
                               Precincts in
                               Beat 5                             17,303
                                                                   - 4.8
   16         Coahoma County:  Beat 4;
                               All Clarksdale
                               Precincts in
                               Beats 1 and 3;
                               Roundaway Precinct
                               in Beat 5                          17,017
                                                                   - 6.4



*1094
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   17            Quitman County;
                 Tunica County:  The Precinct of
                                 Two Mile Lake                    17,234
                                                                   - 5.2
   18         Pontotoc County;                                    17,363
                                                                   - 4.4
   19         Lee County:  Beat 1, Beat 2, and
                           Belden Precinct                        19,411
                                                                   + 6.8
   20         Lee County:  The Precincts of
                           Auburn, Bissell,
                           East Heights North,
                           East Heights South,
                           Eggville, Gilvo,
                           Mooreville, Old
                           Union, Palmetto,
                           Tupelo III, Tupelo
                           IV, Tupelo V, and
                           Verona                                 19,058
                                                                   + 4.9
   21         Itawamba County;
              Lee County:  The Precincts of
                           Petersburg,
                           Plantersville,
                           and Richmond                           19,146
                                                                   + 5.4
   22         Bolivar County:  Beat 1, and the
                               Precincts of Pace,
                               Longshot, Shaw,
                               Skene, and Stringtown;
              Sunflower County:  The Precinct of
                                 Boyer-Linn                       16,687
                                                                   - 8.2



*1095
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   23         Bolivar County:  The Precincts of
                               Central Cleveland,
                               East Central Cleveland,
                               East Cleveland,
                               West Cleveland, and
                               Boyle                              17,037
                                                                   - 6.2
   24         Bolivar County:  Beat 3, and the
                               Precincts of
                               North Cleveland
                               and Merigold                       16,912
                                                                   - 6.9
   25         Sunflower County:  Beat 1, Beat 3,
                                 and the Precinct
                                 of Moorhead                      17,605
                                                                   - 3.1
   26         Sunflower County:  Beat 5;
                                 Sunflower and
                                 Indianola Precincts
                                 in Beat
                                 2;
                                 Dockery, Doddsville,
                                 and Ruleville
                                 Precincts
                                 in Beat 4                        18,215
                                                                   + 0.2
   27         Tallahatchie County:  Beats 1, 2, 4,
                                    and 5, and the
                                    Precinct of
                                    Paynes                        17,487
                                                                   - 3.8
   28         Calhoun County;
              Yalobusha County:  Beat 5                           16,928
                                                                   - 6.8



*1096
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   29            Chickasaw County;
                 Lee County:  The Precincts of
                              Pleasant Grove
                              and Shannon                         19,001
                                                                   + 4.6
   30         Monroe County:  Beat 4, and the
                              Precincts of
                              Aberdeen III,
                              Lackey,
                              Central Grove,
                              Boyd's (Pine Grove),
                              Nettleton,
                              Willis, and
                              Wren
              Lee County:     The Precincts of
                              Brewer, Kedron,
                              and Nettleton                       18,251
                                                                   + 0.4
   31         Monroe County:  Beat 1, Beat 2, and
                              the Precincts of
                              Amory V,
                              Bartahatchie,
                              Bigbee, Gattman,
                              Grubb Springs, and
                              Hamilton                            18,976
                                                                   + 4.4
   32         Issaquena County;
              Washington County:  Beat 1, and the
                                  Precinct of Avon                18,205
                                                                   + 0.2
   33         Washington County:  The Precincts of
                                  Ward Center,
                                  Community Center,
                                  Arcola, and
                                  Hollandale                      17,409
                                                                   - 4.2



*1097
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   34            Washington County:  Beat 3, and the
                                     Precinct of New
                                     County Garage                19,472
                                                                   + 7.2
   35            Washington County:  The Precincts
                                     of Darlove,
                                     Bourbon, County
                                     Recreation Center,
                                     Industrial College,
                                     Leland Health
                                     Clinic, and Leland
                                     Light Plant                  18,232
                                                                   + 0.3
   36            Leflore County:  Beat 1, Beat 3,
                                  and the Precinct
                                  of Money                        18,111
                                                                   - 0.3
   37            Leflore County:  Beats 4 and 5                   16,765
                                                                   - 7.7
   38            Carroll County;
                 Leflore County:  The Precincts of
                                  Northeast Greenwood
                                  and East Greenwood
                 Attala County:  Beat 3, less Possumneck
                                 Precinct                         17,543
                                                                   - 3.5
   39         Grenada County:  Beats 1, 3, 4,
                               and 5;
              Tallahatchie County:  Beat 3, less
                                    Paynes Precinct               17,732
                                                                   - 2.4
   40         Montgomery County;
              Grenada County:  Beat 2                             16,891
                                                                   - 7.0



*1098
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   41         The Counties of Choctaw
              and Webster;                                        18,487
                                                                   + 1.7
   42         Clay County;                                        18,840
                                                                   + 3.7
   43         Oktibbeha County:  Beats 1, 3, 4,
                                 and the Precinct
                                 of Hickory Grove                 18,981
                                                                   + 4.5
   44         Oktibbeha County:  Beat 5, and the
                                 Precincts of
                                 Northeast Starkville,
                                 and Osborn;
              Lowndes County:  The Precincts of
                               Mayhew, West Lowndes,
                               Barrow, and
                               University                         18,721
                                                                   + 3.0
   45         Lowndes County:  The Precincts of
                               Air Base, Caledonia,
                               Rural Hill, New Hope,
                               Fairview, and
                               Coleman                            18,641
                                                                   + 2.3
   46         Lowndes County:  The Precincts of
                               Brandon, Lee High,
                               Stokes-Beard,
                               Sale, Franklin,
                               Caldwell, and
                               Hunt                               18,162
                                                                   - 0.0



*1099
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   47         Sharkey County;
              Humphreys County:  Beat 5;
              Yazoo County:  The Precincts of
                             Carter, Lake City,
                             Zion, Eden, Free
                             Run, East Midway,
                             West Midway,
                             Harttown, Enola,
                             Fairview, and
                             Holly Bluff                          16,521
                                                                   - 9.1
   48         Humphreys County:  Beats 1, 2, 3,
                                 and 4;
              Holmes County:  The Precincts of
                              Coxburg, Tchula,
                              and Thornton                        17,406
                                                                   - 4.2
   49         Holmes County:  Entire County,
                              less the Precincts
                              of Coxburg, Tchula,
                              and Thornton                        17,602
                                                                   - 3.1
   50         Attala County:  Beats 1, 2, 4, 5,
                              and the Precinct
                              of Possumneck                       18,659
                                                                   + 2.7
   51         Winston County;                                     18,406
                                                                   + 1.3
   52         Noxubee County;
              Lowndes County:  The Precincts of
                               Crawford and
                               Artesia                            18,235
                                                                   + 0.4



*1100
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                    Description                        population norm
   53         Warren County:  The Precincts of
                              Beechwood, Jett,
                              Redbone, Yokena,
                              Goodrum, and
                              Tingle                              16,703
                                                                   - 8.1
   54         Warren County:  The Precincts of
                              Cedar Grove,
                              St. Aloysius,
                              Auditorium,
                              Central Fire,
                              American Legion,
                              Fire Station No. 7,
                              and Jonestown                       16,793
                                                                   - 7.6
   55         Warren County:  The Precincts of
                              Kings, Oak Ridge,
                              Walters, Brunswick,
                              Redwood, Bovina,
                              and Culkin;
              (Warren County reapportionment by Beats
               is on appeal to the Supreme Court).
              Yazoo County:  The Precincts of
                             Dover, East Bentonia,
                             West Bentonia,
                             Mechanicsburg,
                             Phoenix, Satartia,
                             Fugate, Deasonville,
                             and Valley                           17,006
                                                                   - 6.4
   56         Yazoo County:  The Precincts of
                             Benton, Center Ridge,
                             Robinette, East Court-house,
                             West Courthouse,
                             South City Hall,
                             North City Hall,
                             West Lintonia, and
                             East Lintonia                        16,912
                                                                   - 6.9
              (Yazoo County is in the process of
               reapportionment by Beats; hence we
               use Precincts).



*1101
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                      Description                      population norm
   57         Madison County:  Beats 1, 4, and 5                  19,853
                                                                   + 9.3
   58         Leake County;
              Neshoba County:  The Precincts of
                               Hays, Turner,
                               Dixon, and
                               Groves                             19,012
                                                                   + 4.6
   59         Neshoba County:  The entire County,
                               less the Precincts
                               of Hays, Turner,
                               Dixon, and Groves                  18,875
                                                                   + 3.9
   60         Kemper County;
              Lauderdale County:  All Precincts in
                                  Beats 1 and 2 outside
                                  the City of
                                  Meridian;
                                  The Precincts of
                                  Center Hill,
                                  Obadiah, and
                                  Shucktown in
                                  Beat 3                          19,342
                                                                   + 6.4
   61         Hinds County:  Precincts 17,
                             35-38, 42-45,
                             Twin Pines
   62         Hinds County:  Precincts 27, 29,
                             39-41, 79-83,
                             Liberty Grove



*1102
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                        Description                      population norm
   63         Hinds County:  Precincts 1, 5, 6,
                             8, 9, 14-16, 32-34
   64         Hinds County:  Precincts 12, 13,
                             21-23, 28, 30
   65         Hinds County:  Precincts 2, 4,
                             10, 11, 18, 19,
                             50
   66         Hinds County:  Precincts 20, 31,
                             52, 55-57, 61
   67         Hinds County:  Precincts 47, 51,
                             53, 58, 63, 64, 66
   68         Hinds County:  Precincts 24-26, 54,
                             59, 60, 62, 67-69
   69         Hinds County:  Precincts 49, 70-77
   70         Hinds County:  Precincts of
                             Bolton,
                             Brownsville,
                             Clinton 1,
                             Clinton 2,
                             Clinton 3,
                             Clinton 4,
                             Cynthia,
                             Flag Chapel,
                             North Clinton,
                             Pocahontas,
                             Presidential Hills,
                             Tinnin



*1103
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                        Description                      population norm
   71         Hinds County:   Precincts of
                              Cayuga,
                              Edwards,
                              Fairfax,
                              Hickory,
                              Learned,
                              Midway,
                              Raymond 1,
                              Raymond 2,
                              Van Winkle 1,
                              Van Winkle 2
   72         Hinds County:   Precincts of
                              Briarcliff,
                              Byram,
                              Chapel Hill,
                              Dry Grove,
                              Forest Hill,
                              Old Byram,
                              Red Hill,
                              Terry,
                              Utica 1,
                              Utica 2,
                              Woodville Heights
                   The single member district plan ordered
              into effect by this 3-Judge Court for Hinds
              County in 1975 resulted in the election of
              three black Representatives, where none had
              been elected before. We leave these Districts
              unchanged.
   73         Rankin County:  Beat 2;
              Madison County:  Beats 2 and 3                      18,731
                                                                   + 3.1
   74         Rankin County:  Beats 4 and 5                       17,624
                                                                   - 3.0
   75         Rankin County:  Beats 1 and 3                       17,462
                                                                   - 3.9



*1104
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                        Description                      population norm
   76         Scott County:  Beats 1, 2, 4,
                             and 5                                17,087
                                                                   - 6.0
   77         Newton County;                                      18,983
                                                                   + 4.5
   78         Lauderdale County:  Meridian City
                                  Precincts 1, 2,
                                  3, 4, 7, and 8,
                                  and the County
                                  Precinct of
                                  School Gap                      19,143
                                                                   + 5.3
   79         Lauderdale County:  Meridian City
                                  Precincts 5, 6,
                                  9, 13, 14, 15,
                                  16, 17, and 18,
                                  and the Precinct
                                  of East Bonita                  19,266
                                                                   + 6.0
   80         Lauderdale County:  All Precincts in
                                  Beat 3 outside the
                                  the City of Meridian
                                  except Obadiah,
                                  Shucktown, Center
                                  Hill, and School
                                  Gap;
                                  All Precincts in
                                  Beat 4 except
                                  Meridian Precinct
                                  No. 13;
                                  All Precincts in
                                  Beat 5 outside the
                                  City of Meridian
                                  except East Bonita              19,569
                                                                   + 7.7
   81         The Counties of Claiborne
              and Jefferson;                                      19,381
                                                                   + 6.7



*1105
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                      Description                        population norm
   82         Copiah County:  Beat 1, Beat 4, Beat
                              5, and the Precincts
                              of East Hazlehurst,
                              West Hazlehurst,
                              Barlow, Glancy, and
                              Allen                               18,972
                                                                   + 4.4
   83         Lawrence County;
              Copiah County:  Beat 2 and the Precincts
                              of Ainsworth
                              and Martinsville West;
              Simpson County:  The Precincts of
                               Bridgeport, Pinola,
                               and Shivers                        18,647
                                                                   + 2.6
   84         Simpson County:  Beat 1, Beat 2, Beat
                               3, Beat 5; the Precincts
                               of Magee North
                               and Magee South                    18,214
                                                                   + 0.2
   85         Smith County;
              Scott County:  Beat 2                               17,843
                                                                   - 1.8
   86         Jasper County:  Beats 1, 3, 4, and 5;
              Jones County:  The Precincts of
                             Gitano, Matthews,
                             and Shady Grove                      17,408
                                                                   - 4.2
   87         Clarke County;
              Jasper County:  Beat 2                              16,701
                                                                   - 8.1



*1106
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                      Description                        population norm
   88         Adams County:  Beats 1 and 2, and
                             the Precincts of
                             Liberty Park, Concord,
                             and Palestine                        19,109
                                                                   + 5.2
   89         Adams County:  Beats 4 and 5, and the
                             Precinct of Somerset                 18,184
                                                                   + 0.1
   90         Franklin County;
              Lincoln County:  Beat 4, and the
                               Precincts of
                               Caseyville,
                               Loyd Star,
                               Old Red Star,
                               Vaughn, and
                               Zetus                              16,966
                                                                   - 6.6
   91         Lincoln County:  Beat 1, Beat 2, Beat
                               3, and the Precinct
                               of Northwest Brookhaven            17,243
                                                                   + 5.1
   92         Jefferson Davis
              County:           Beats 1, 3, 4, and
                                5;
              Covington County:  Beat 3, Beat 4, Beat
                                 5, and the Precincts
                                 of South Collins and
                                 Eminence                         19,825
                                                                   + 9.1
   93         Jones County:  Beat 2, and the Precincts
                             of West Jones, Mason School,
                             26th Street Fire Station,
                             and Lamar School                     17,470
                                                                   - 3.9



*1107
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                      Description                        population norm
   94         Jones County:  Beat 3, and the Precincts
                             of Sharon, Sandersville,
                             City Barn, Maddox School,
                             Stone Deavours School                18,439
                                                                   + 1.5
   95         Jones County:  Beat 4, and the
                             Precincts of
                             Moselle, Pendorf,
                             Pine Grove, Rainey,
                             South Jones, and
                             Shelton                              17,382
                                                                   - 4.3
   96         Wayne County;                                       16,650
                                                                   - 8.4
   97         Wilkinson County;
              Amite County:  Beats 1, 2, and 3                    19,354
                                                                   + 6.5
   98         Pike County:  Beats 1 and 5;
              Amite County:  Beats 4 and 5                        18,211
                                                                   - 0.2
   99         Pike County:  Beats 2, 3, and 4                     19,053
                                                                   + 4.9
  100         Walthall County;
              Jefferson Davis
              County:            Beat 2;
              Marion County:  The Precincts of
                              Goss, Morgantown,
                              white Bluff,
                              Stovall, and
                              Kokomo                              18,371
                                                                   + 1.1



*1108
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                      Description                        population norm
   101        Marion County:  Entire County except
                              the Precincts of Goss,
                              Morgantown, White
                              Bluff, Stovall, and
                              Kokomo                              19,587
                                                                   + 7.8
   102        Lamar County;
              Covington County:  Beat 1, and the
                                 Precincts of
                                 Richmond and
                                 Sanford                          19,735
                                                                   + 8.6
   103        Forrest County:  The Precincts of
                               Lillie Burney,
                               Woodley School,
                               Jones School,
                               Petal High,
                               East Bowie,
                               Petal-Harvey,
                               Camp School, and
                               Hawkins Junior High                17,504
                                                                   - 3.7
   104        Forrest County:  The Precincts of
                               Blair High,
                               Eatonville,
                               Glendale,
                               Petal-Leeville,
                               Rawls Springs,
                               Macedonia,
                               Davis School,
                               Grace Christian,
                               and Pinecrest                      17,555
                                                                   - 3.4
   105        Forrest County:  The Precincts of
                               Central School,
                               Dixie School,
                               Westside,
                               Eaton School,
                               Sunrise,
                               Walthall,
                               Dixie Pine,
                               Rowan High,
                               William Carey,
                               and Thames                         17,799
                                                                   - 2.0



*1109
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                      Description                        population norm
   106        Forrest County:  The Precincts of
                               Forrest County A.H.S.,
                               McCallum,
                               McLaurin,
                               Brooklyn,
                               Carnes, and
                               Maxie;
              Pearl River
              County:          The Precincts of
                               Poplarville East,
                               Poplarville West,
                               Byrd Line,
                               Hickory Grove,
                               Gum Pond,
                               Wolf River,
                               Oak Hill,
                               Hillsdale,
                               Fords Creek,
                               Buck Branch,
                               White Sand,
                               Mill Creek,
                               Derby,
                               Progress,
                               Silver Run,
                               Steep Hollow,
                               Savannah,
                               McNeill, and
                               Caesar;
              Stone County:    Beat 2                             17,377
                                                                   - 4.4
   107        The Counties of Greene and
              Perry ;                                             17,610
                                                                   - 3.1
   108        Pearl River County:  Beat 4, and the
                                   Precincts of
                                   Picayune I, II,
                                   III, and V;
                                   the Precincts of
                                   Ozone, Carriere,
                                   and Salem                      17,036
                                                                   - 6.2
   109        George County;
              Stone County:  Beats 1, 3, 4, and 5                 18,940
                                                                   + 4.2



*1110
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                      Description                        population norm
   110        Hancock County;                                     17,387
                                                                   - 4.3
   111        Harrison County:  The Precincts of
                                Biloxi Nos. 1-4,
                                D'Iberville,
                                North Bay, and
                                White Plains                      19,217
                                                                   + 5.8
   112        Harrison County:  The Precincts of
                                Biloxi Nos. 5-7, 7A-8,
                                Holly Hills, and
                                Howard Creek                      19,086
                                                                   + 5.0
   113        Harrison County:  The Precincts of
                                Stonewall,
                                West Handsboro,
                                Biloxi Nos. 9-11,
                                and East Handsboro                19,139
                                                                   + 5.3
   114        Harrison County:  The Precincts of
                                Gulfport Nos. 7
                                and 12, New Hope,
                                E & W Saucier,
                                Gulfport No. 11,
                                Advance,
                                East Lyman,
                                East Orange Grove,
                                Peace, and
                                Poplar Head                       19,324
                                                                   + 6.3
   115        Harrison County:  The Precincts of
                                Gulfport Nos. 4, 5,
                                6, 8, and 9, East
                                and West Mississippi
                                City, and East and
                                West North Gulfport               19,380
                                                                   + 6.7



*1111
                                                             Population
                                                             and percentage
                                                             over or
District                                                     under the
Number                      Description                        population norm
   116        Harrison County:  The Precincts of
                                Gulfport Nos. 13
                                and 14, Gulfport
                                Nos. 2, 3, and 10,
                                outside Long Beach,
                                West Orange Grove,
                                West Lyman, and
                                Lizana                            19,020
                                                                   + 4.7
   117        Harrison County:  The Precincts of
                                Gulfport No. 1,
                                East Pass Christian,
                                West Pass Christian,
                                East Long Beach,
                                West Long Beach,
                                Pineville,
                                Delisle,
                                Ladner,
                                Vidalia, and
                                Riceville                         19,416
                                                                   + 6.9
   118           Jackson County:  Beat 1                          17,595
                                                                   - 3.2
   119           Jackson County:  Beat 2                          17,595
                                                                   - 3.2
   120           Jackson County:  Beat 3                          17,595
                                                                   - 3.2
   121           Jackson County:  Beat 4                          17,595
                                                                   - 3.2
   122           Jackson County:  Beat 5                          17,595
                                                                   - 3.2



*1112
                    (The County has been reapportioned
                     by Federal Court Order, with practically
                     equal population in each Beat).
              Total Population assigned
              to the 122 Districts               2,216,912
              Total Population of the
              State, 1970 Census                 2,216,912


Explanatory Notes
The special problems and unusual circumstances involved in dismantling a 159 year old system of legislative elections in Mississippi, and constructing an entirely new system of single member districts, were described in our opinion of August 24, 1976, redistricting the State for the election of 52 Senators. We need not repeat them with reference to the House of Representatives, except to emphasize that the exceedingly low 1% population norm of 181 persons has made our task with reference to 122 House members far more difficult.
We are aware that in Chapman v. Meier, 420 U.S. 1, 95 S. Ct. 751 at 764, 42 L. Ed. 2d 766, with reference to court-ordered plans the Supreme Court held that a maximum deviation of 20% is
"impermissible in the absence of significant state policies or other considerations that require adoption of a plan with so great a variance. The burden is on the District Court to elucidate the reasons necessitating any departure from the goal of population equality, and to articulate clearly the relationship between the variance and the state policy furthered".
This Court makes no effort to conceal its unhappiness that in this 122 seat reapportionment District 5 is 9.4% over the norm, District 57 is 9.3% over the norm, and District 92 is 9.1% above the norm. District 47 is 9.1% below the norm. Thus, there is an aggregate deviation of 18.5%. Even so, 74 districts vary no more than 5% either way.
Districts 5 and 92 are in the heavily populated white area of Northeast Mississippi. Tippah County is 16% black. Prentiss County is 11% black. The Districts are surrounded by Districts also above the norm. A shift of a few dangling precincts, of uncertain population, to achieve a smaller variation would have no impact on the personal identity or political principles of the Representatives chosen from these Districts. On the other hand, considering Mississippi's system of counties, beats, precincts, and permanent voter registration such shifts would complicate the legislative electoral process in this area, with no added benefit to the effectiveness of the individual vote.
District 47 is situated in a solidly black area (black population percentages 68%, 64%, and 53%). It is in the Delta, cut up by numerous bayous, lakes and a major river. It is surrounded by Districts already below the norm.
District 57 is wholly within Madison County (62.3% black), which has not been reapportioned under the one man-one vote rule. When this occurs this District will have approximately 17,841 people, or 1.2% below the norm.
District 92 is composed of parts of two small counties, adjacent to the County of Jones, which alone has enough population for 3 Representatives. Diligent search for a viable percentage reduction here has been fruitless.


*1113
           Black Population Majority Districts
         in this Court Ordered Reapportionment of
         the Mississippi House of Representatives
District 3                          Marshall County is
                                    61.9% black.
Districts 8, 15, and                Tunica County is
  16                                72.6% black; Coahoma
                                    County is 64.3% black.
District 10                         Panola County is
                                    51.2% black.
District 17                         Quitman County is
                                    57.4% black; Tunica
                                    County is 72.6% black.
Districts 22, 23, 24,               Bolivar County is
  25, and 26                        61.4% black; Sunflower
                                    County is 62.7% black.
District 27                         Tallahatchie County
                                    is 60.1% black.
Districts 32, 33, 34,               Issaquena County is
  and 35                            62% black; Washington
                                    County is 54.4% black.
Districts 36 and 37                 Leflore County is
                                    57.8% black.
District 38                         Carroll County is
                                    50.7% black, Leflore
                                    County is 57.8% black,
                                    Beat 3 of Attala
                                    County is 25% black.
Districts 47, 48, 49,               Sharkey and Humphrey
  and 56                            Counties are 64% black,
                                    Holmes County is 68%
                                    black, and Yazoo
                                    County is 53% black.
District 52                         Noxubee County is
                                    65% black; the precincts
                                    of Artesia and Crawford
                                    are preponderantly
                                    black.
District 57                         Madison County is
                                    62.3% black.



*1114
Districts 61-72                     Elected three black
Hinds County                        Representatives in
                                    1975.
District 81                         Claiborne County is
                                    74.5% black; Jefferson
                                    County is 75.2% black.
District 97                         Wilkinson County is
                                    67% black; Amite
                                    County is 50.4% black.
          Thirty Districts have black population
majorities.
          Kemper County, black population 54%, is the only
black majority county wholly attached to a white majority
county area to form a district. It has only 10,233
people, 56% of the required population norm for a House
Seat.


Special Elections
In the Order of June 25, 1975, we stated that when a permanent plan for the reapportionment of the Mississippi Legislature "shall have been accomplished, special elections may be ordered in those legislative districts where required by law, equity, or the Constitution of the United States".
In our Order of July 8, 1975, dealing with the temporary plan for elections in that year, we said:
"We have determined that no irreparable injury will occur by allowing the 1975 legislative elections to proceed under a temporary plan on the dates provided by law. If the permanent plan, later to be adopted manifests that the temporary plan has caused such an [irreparable] injury the same shall be corrected by special elections as provided by Mississippi law."
As in our partial decree of August 24, 1976, with reference to the Mississippi State Senate, we now direct the parties within fifteen (15) days to file a list of the districts for the election of Representatives in which special elections should be held, if there are any such districts, assigning their reasons as to each district individually.
Upon the receipt of this information, the Court will rule thereon as quickly as reasonably possible. Should special elections be ordered in any district, the same will be held only after fully adequate notice and in time for the person elected to take his seat when the Legislature is convened in regular session in January, 1977.
This is not a final decree. The final decree, incorporating all decrees, will be entered when the Court disposes of the matter of special elections.


*1115 APPENDIX